United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Fort Bliss, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-959
Issued: February 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2014 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated November 7, 2013. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent impairment to her right lower
extremity and a one percent impairment to her left lower extremity for which she has received
schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 51-year-old security guard, filed a Form CA-2 claim for benefits on
November 9, 2010, alleging that she developed a bilateral foot condition causally related to
employment factors. OWCP accepted the claim for bilateral achilles tendinitis and bilateral
plantar fibromatosis.
In an October 12, 2011 report, Dr. Andrew J. Palafox, Board-certified in orthopedic
surgery, rated each of appellant’s lower extremities as with a one percent permanent impairment,
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (sixth edition) (A.M.A., Guides).
On June 7, 2012 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her right and left lower extremities.
In a report dated August 7, 2012, Dr. Ronald Blum, Board-certified in orthopedic surgery
and an OWCP medical adviser, reviewed Dr. Palafox’s October 12, 2011 report and found that
appellant had a one percent impairment of the right lower extremity and a one percent
impairment of the left lower extremity pursuant to the sixth edition of the A.M.A., Guides. He
stated that, under Table 16-2, Foot and Ankle Regional Grid, Lower Extremity Impairments, at
page 501 of the A.M.A., Guides,2 the section pertaining to muscle/tendon impairments,
appellant’s achilles tendinitis yielded a class 1 rating for no significant objective abnormal
findings of muscle or tendon injury at maximum medical improvement, which had a default
score of one percent lower extremity impairment based on “palpatory findings and/or
radiographic findings,” for a mild problem. Using the Adjustment Grid, Functional History, at
Table 16-6, page 516 of the A.M.A., Guides,3 Dr. Blum found that appellant had a grade
modifier of one for functional history, a grade modifier of two for physical examination pursuant
to Table 16-7, Section 16.3b, page 517 of page 509 of the A.M.A., Guides, and no grade
modifier for clinical studies pursuant to Section 16.3c and Table 16-8, page 519 of the A.M.A.,
Guides4 since there were no clinical studies. He utilized this method to calculate a one percent
impairment for each lower extremity, choosing to rate appellant’s diagnosis-based impairment
based on appellant’s accepted bilateral achilles tendinitis condition.
By decision dated September 7, 2012, OWCP granted appellant a schedule award for a
one percent permanent impairment of the left lower and her right lower extremity for the period
February 27 to April 7, 2012, for a total of 5.76 weeks of compensation.
Appellant continued to submit medical documents to the record which did not evaluate
her degree of permanent impairment.
On September 12, 2012 appellant requested reconsideration.
2

A.M.A., Guides 501.

3

Id. at 516.

4

Id. at 519.

2

By decision dated October 24, 2012, OWCP denied modification of the September 7,
2012 decision.
On October 30, 2012 appellant requested reconsideration.
By decision dated March 7, 2013, OWCP denied modification of the September 7, 2012
decision. Appellant again requested reconsideration on July 24, 2013.
In a report dated August 6, 2013, Dr. Michael M. Mrochek, a specialist in physical
medicine and rehabilitation, found that appellant had a two percent right lower extremity
impairment and a one percent left lower extremity impairment pursuant to the sixth edition of the
A.M.A., Guides. After stating findings on examination and reviewing the medical history, he
stated:
“According to page 501, [appellant] was class 1 grade C for the planter fascia,
which is a one percent for both feet. For the right side, she does have a tendinitis
of the Achilles tendon, which is a class 1, grade C injury as well a one percent
[impairment], but I do not find any evidence of this on the left. With regard to the
adjustment grid summary for functional history, she is a grade modifier 1 mild
problem, which keeps her in the same class. Physical examination, grade
modifier 1, mild problem; clinical studies are nearly confirmatory. Thus, she
remains at one percent impairment for the left lower extremity for the plantar
fasciitis, plus one percent, which is two percent for the right lower extremity for
the achilles tendinitis and the plantar fasciitis.”
In a report dated October 3, 2013, Dr. Michael M. Katz, Board-certified in orthopedic
surgery and an OWCP medical adviser, reviewed Dr. Mrochek’s report and concurred with his
finding of a one percent impairment of the left lower extremity pursuant to the A.M.A., Guides,
based solely on her accepted plantar fibromatosis condition, which did not provide a basis for an
additional award. He stated, however, that Dr. Mrochek’s rating for the right lower extremity
was not proper as it was based on two accepted conditions, plantar fibromatosis and achilles
tendinitis. Dr. Katz asserted that this rating was not in conformance with the applicable
protocols and tables set forth in the A.M.A., Guides in regard to a claimant with two accepted
conditions which were covered by the same regional grid, Table 16-2. Dr. Blum advised that,
pursuant to the A.M.A., Guides at page 497, “If a patient has two significant diagnoses … the
examiner should use the diagnosis with the highest causally related impairment rating for the
impairment calculation.”5 Based on this criteria, he found that appellant’s achilles tendinitis
produced the higher rating at Table 16-2. Relying on the section pertaining to muscle/tendon
impairments, Dr. Katz found that her achilles tendinitis yielded a class 1 rating for strain, which
had a default score of one percent lower extremity impairment based on palpatory and/or
findings, for a mild problem. Using the Adjustment Grid, Functional History, at Table 16-6,
page 516 of the A.M.A., Guides,6 he found that appellant had a grade modifier of one for
functional history; a grade modifier of two for physical examination pursuant to Table 16-7,
5

Id. at 497.

6

Id. at 516.

3

Section 16.3b, page 517 of page 509 of the A.M.A., Guides, and no grade modifier for clinical
studies pursuant to Section 16.3c and Table 16-8, page 519 of the A.M.A., Guides.7 Dr. Katz
found that this calculation produced a class 1 impairment with a net adjustment of plus 1, from
the default value C, which equaled a class 1, grade D, two percent impairment for the right lower
extremity. He concluded that appellant now had a net additional award of one percent right
lower extremity impairment based on subtracting the two percent award calculated above from
the one percent impairment he was previously awarded. Dr. Katz reiterated that she was not
entitled to an additional award for the left lower extremity.
By decision dated October 23, 2013, OWCP set aside the September 7, 2012 decision in
part, finding based on Dr. Katz’s October 3, 2013 report that appellant was entitled to a schedule
award based on an additional one percent impairment for the right lower extremity.
By decision dated November 7, 2013, OWCP granted appellant a schedule award for an
additional one percent permanent impairment of the right lower extremity for the period
August 6 to 26, 2013, for a total of 2.88 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.10 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to her employment.11
ANALYSIS
In the instant case, OWCP accepted the conditions of bilateral achilles tendinitis and
bilateral plantar fibromatosis. Based on the bilateral achilles tendinitis condition, it granted
aappellant a schedule award for a one percent impairment of the right and left lower extremities
in its September 7, 2012 decision. Appellant subsequently sought an additional award and
submitted Dr. Mrochek’s August 6, 2013 report.

7

Id. at 519.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides. (6th ed. 2009).

10

Id.

11

Veronica Williams, 56 ECAB 367, 370 (2005).

4

The Board notes that the A.M.A., Guides directs examiners to rate diagnosis-based
impairments for the lower extremities pursuant to Chapter 16, which states at page 497, Section
16.2a that impairments are defined by class and grade.12 In accordance with this section the
examiner is instructed to utilize the net adjustment formula outlined at pages 521-22 of the
A.M.A., Guides,13 to obtain the proper impairment rating. In his October 3, 2013 report,
Dr. Katz, OWCP medical adviser, reviewed the August 6, 2013 report from Dr. Mrochek. He
agreed with Dr. Mrochek’s rating of a one percent impairment for plantar fibromatosis in the left
lower extremity; however, he found that Dr. Mrochek failed to relate his findings for the right
lower extremity to the applicable tables and figures of the A.M.A., Guides and found that
appellant had a two percent impairment of the right lower extremity for achilles tendinitis based
on the Foot and Ankle Regional Grid, Lower Extremity Impairments at Table 16-2, page 501 of
the A.M.A., Guides. Dr. Katz applied the section on muscle/tendon impairments and found that
appellant had a class 1 rating for achilles tendinitis, a default score of one percent lower
extremity impairment based on palpatory/and or radiographic findings. He then utilized the net
adjustment formula, applying the grade modifiers of one for functional history and two for
physical examination and no grade modifier for clinical studies. Dr. Katz compared these net
adjustments and calculated the diagnosis for class 1 of plus two; for a grade D, two percent lower
extremity impairment. Based on his report, OWCP determined that appellant had an additional
one percent impairment of the right lower extremity, as he calculated this rating based on the
applicable protocols and tables of the sixth edition of the A.M.A., Guides.
As noted above, Dr. Katz chose to rate his diagnosis-based impairment based on
appellant’s achilles tendinitis condition, rather than according an impairment rating based on the
plantar fibromatosis condition. He based this rating on the fact that where a claim has two
significant diagnoses, the examiner is instructed by the A.M.A., Guides to use the diagnosis with
the highest causally related impairment rating for the impairment calculation. Pursuant to the
criteria, Dr. Katz properly relied on the diagnosis-based method for rating appellant’s accepted
achilles tendinitis condition, which yielded the higher rating.14 With regard to the left lower
extremity, both Dr. Katz and Dr. Mrochek found that there was no basis for an award greater
than the one percent impairment already awarded. Therefore, as OWCP medical adviser
provided an impairment rating in accordance with its applicable protocols and tables, it properly
granted a schedule award for an additional one percent right lower extremity impairment and
denied an additional award for left lower extremity in its November 7, 2013 decision. The Board
finds that appellant has not established that she has a greater impairment of her lower
extremities.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
12

A.M.A., Guides 497.

13

Id. at 521-22.

14

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

5

CONCLUSION
The Board finds that appellant has no more than a two percent impairment to her right
lower extremity and a one percent impairment to her left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

6

